Coulter, J.
The intention of the testator, as collected from the will, is the key to the legal interpretation of the instrument. That intention is more apt to be truly ascertained by close attention to the language of the whole will; and the circum*163stances and family by which testator was surrounded when it was made, than by artificial rules drawn from the books.
The testator had but one child, James, an infant when the will was made. The first provision is a bequest of one-third of his estate to his wife, and the other two-thirds to his son James. But, as James was an infant, testator chose to provide that his share •should be preserved, and invested, for the use of his son James, by his executors. But, if James should die, the money set apart for him and the proceeds thereof, shall be preserved so invested for fifteen years after testator’s death. When shall the contingency contemplated, to wit, the death of James, happen? Why, obviously, within fifteen years after testator’s death. It is precisely as if the clause had been thus, “ But if James shall die within fifteen years after my death, then it is my will that the money I have set apart for him, to be invested for his use, shall, nevertheless, remain so invested for the fifteen years.”
He then provides that, if his wife shall survive him, and remain unmanned till the end of fifteen years, she shall have the whole amount. But, if she did not, then it should go to his sisters, Catherine and Mary.
Testator evidently intended, by the bequest over of the fund at the end of fifteen years, that it should then be liberated from the force and binding effect of the first bequest to James. In other words, his mind contemplated the contingency upon which it was to go over as having then happened. The fifteen years, therefore, after the death of the testator, was the period during which the contingency must happen, in the event- of which the fund was limited over. If the contingency did not occur before, or during that time, the bequest to James became absolute. But James lived several years after the period during which the contingency was to happen, and until he was entitled to take the fund from its investment and enjoy it.
The clause, in which testator gives his watch to his brother, Patrick, to be kept for his son till he arrived at age to wear it— and, in case of his son’s death, then over to Patrick — serves to show the leaning and intent of testator’s mind: that his only child-should have his estate, save what the law gave to his wife. But, as the child was an infant when the will was made, and the testator an old man, he chose to provide that the fund should remain consolidated for fifteen years, during which it was possible the son might die, and for that contingency he provided.
We are of opinion that the son, James, took an absolute estate *164in the fund in question, which vested in him fifteen years after testator’s death: it was then relieved from all contingencies and limitations.
Judgment affirmed.